Citation Nr: 1812605	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  06-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to February 27, 2014 for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 70 percent on and after February 27, 2014 for PTSD.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disability prior to February 27, 2014.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to May 1969. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In February 2016 and September 2012, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In an October 2014 rating decision, the RO increased the Veteran's service connected PTSD from 50 percent to 70 percent disabling effective February 27, 2014. In an October 2017 rating decision, the RO granted TDIU effective February 27, 2014.  For the reasons set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

After review of the record, the Board regrettably finds that a remand for further evidentiary development and compliance with due process procedures is warranted. New evidence has been added to the electronic claims file regarding the issues on appeal since the issuance of the last supplemental statement of the case in October 2017. No waiver of jurisdiction for the evidence has been received. Importantly, the Veteran, through his representative, submitted a statement from his private physician dated in February 2018 which details the Veteran's PTSD symptoms, treatment, and ability to work throughout the appeal period. Waiver of evidence added to the claims file is automatic for appeals perfected February 2, 2013 or later. As the Veteran perfected his claim before that date and there is no waiver in the claims file for this particular evidence or for RO consideration, the Board must remand this new evidence for consideration by the AOJ.  

Moreover, in the September 2017 letter, which was received in February 2018, references were made to relevant treatment that the Veteran had received at that private facility since May 2015.  On remand, therefore, an attempt should be made to procure copies of any of these treatment records that are available.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, attempt to procure copies of treatment that the Veteran received at A&W Psychology Services since May 2015.  Make as many requests as necessary to obtain copies of these treatment records.  Associate copies of all such available records with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

2. Readjudicate the issues on appeal to include consideration of the additional evidence of record submitted since the last supplemental statement of the case. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



